DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8 July 2020 and 20 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 5, it is stated “the variability”.  Please reword this to “a variability”.  
Claim 8 is objected to because of the following informalities: in line 1, it is stated “a control success rate” and in line 4, it is also stated “a control success rate”.  It is believed that these are the same and, therefore, the second should read “the control success rate”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0217568 by Parvania in view of JP 2016-184906 by Kazuo.

Regarding claim 1, Parvania discloses a system for managing a distribution network [see at least Figure 1], the system comprising: a plurality of energy routers [see at least Figure 1, (121A)-(121N)] configured to control the amount of router power flowing between the distribution network and internal resources [see at least paragraph 0037]; and a distribution network management apparatus [see at least Figure 1, (140)] configured to transmit a command value [see at least paragraph 0060] for the amount of router power, which is produced according to the variability of the distribution network, to an energy router [see at least paragraphs 0039-0040].

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to adjust the communication cycle to reduce the amount of communication traffic (data), thus increasing the likelihood of successful data transfer and accurately controlling the system.

Regarding claim 2, Parvania in view of Kazuo teaches the system of claim 1.
Kazuo discloses wherein the state of the energy router comprises a control success rate of the energy router, and wherein the distribution network management apparatus is configured to control the communication cycle to be shortened as the control success rate increases [see at least paragraph 0057].

Regarding claim 3, Parvania in view of Kazuo teaches the system of claim 2.
Kazuo discloses wherein the distribution network management apparatus is configured to, if the control success rate is greater than or equal to a predetermined value, control the communication cycle to be prolonged as the control success rate increases [see at least translation, paragraphs 0054, 0066, 0068-0069, “error rate” is the opposite of “success rate” and therefore operates in reverse; a less than “error rate” is equivalent to a greater than “success rate”].

Regarding claim 4, Parvania in view of Kazuo teaches the system of claim 2.


Regarding claim 5, Parvania in view of Kazuo teaches the system of claim 1.
Kazuo discloses wherein the distribution network management apparatus is configured to produce a command value for each energy router through a processing optimization operation for the plurality of energy routers [see at least paragraphs 0054, 0066, 0068-0069; considering the various factors optimizes the system].

Regarding claim 8, Parvania in view of Kazuo teaches the system of claim 1.
Parvania discloses utilizing the amount of router power [see at least paragraph 0006].
Kazuo discloses wherein a state of an energy router comprises a control success rate of the energy router, and wherein the energy router is configured to compare the command value with 

Regarding claim 9, Parvania in view of Kazuo teaches the system of claim 1.
Parvania discloses operating in a steady-state mode as a function of time [see at least paragraph 0207].
Kazuo discloses wherein a state of an energy router comprises a control success rate of the energy router, and wherein if a control success rate is less than a predetermined value for a 

Regarding claim 10, Parvania in view of Kazuo teaches the system of claim 1.
Parvania discloses operating in a steady-state mode [see at least paragraph 0207].
Kazuo discloses wherein a state of an energy router comprises a control success rate of the energy router, and wherein if control success rates for a predetermined number of command values are or less than a predetermined value, 

Regarding claim 11, Parvania in view of Kazuo teaches the system of claim 1.
Parvania discloses wherein a state of an energy router comprises an amount of available resources, which can be controlled by the energy router, and wherein the energy router is configured to monitor the internal resources, thereby producing the amount of available resources, and transmit the amount of available resources to the distribution network management apparatus [see at least paragraph 0047].

Regarding claim 13, Parvania in view of Kazuo teaches the system of claim 1.
Parvania discloses wherein a state of an energy router comprises a magnitude of the variability that is caused by the amount of router power in a line section adjacent to the energy router [see at least paragraph 0006]. 
Kazuo discloses and wherein the distribution network management apparatus is configured to adjust the communication cycle of a command value to be long if the magnitude of the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0217568 by Parvania in view of JP 2016-184906 by Kazuo in further view of US 2014/0049109 by Kearns.

Regarding claim 12, Parvania in view of Kazuo teaches the system of claim 11.
Parvania in view of Kazuo fails to teach wherein the amount of available resources is determined according to a state of charge (SOC) of an energy storage system among the internal resources.  However, Kearns discloses this limitation [see at least paragraph 0064].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize SOC to determine available resources to ensure that the system engages those resources that can operate, thus allowing the system to remain functioning as intended. 

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cui et al. (US 2019/0089155) discloses an energy routing system.
Tsunedomi et al. (US 2016/0349296) discloses a power system with measuring and analyzing power with communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836